Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 1 of 64

EXHIBIT “A”

18
Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21

| Article _/

And

Copyright Registration

Page 2 of 64
Case 3:21-cv-00032-KHJ-MTP Document1-1 Filed 01/15/21 Page 3 of 64
Certificate of Registration

This Certificate issued under the seal of the Copyright =
Office in accordance with title 17, United States Code,
attests that registration has been made for the work
identified below. The information on this certificate has

been made a part of the Copyright Office records. eee aOR Number

TX 8-895-928
Effective Date of Registration:
August 03, 2020

Registration Decision Date:
September 18, 2020

 

Acting Manis States Register of Lopyrights and Director

Title

 

Title of Work: Carroll County School District to Start August 13

Completion/Publication

 

Year of Completion: 2020
Date of Ist Publication: July 31, 2020
Nation of 1‘ Publication: | United States

Author

 

° Author: Emmerich Newspapers, Incorporated
Author Created: _ text
Work made for hire: Yes
Citizen of: United States

Copyright Claimant

 

Copyright Claimant: Emmerich Newspapers, Incorporated
246 Briarwood Drive, Ste. 101, Jackson, MS, 39206

Rights and Permissions

 

Organization Name: Wilson Carroll, PLLC
Name: Wilson H Carroll
Email: wilson@wilsoncarroll.com
Telephone: (601)953-6579 ©
Address: 2506 Cherry Street
Vicksburg, MS 39180 United States

Certification

 

Page | of 2
Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 4 of 64

Name: Wilson H Carroll
Date: August 03, 2020

 

Page 2 of 2
Case 3:21-cv-00032-KHJ-MTP Document1-1 Filed 01/15/21 Page 5 of 64

fd 2 @... % 397% M 3:48 PM

CARD%G CarDog solutions can help manage nearly every aspect of a busy car dealership. Everyday... Ra

WM § NEWER DVL

    
   
 

Spall Town,

 
 

Big Inventory

 
 
  
  

TIERCE Ea Ca eC eS tee aac ere f
1515 Veterans Memorial Bivd. * Eupora, MS

662-258-250

Channellock 24 In. Toolbox

$19.99
(300090)

  
 
     
 
    

 

  
 
 

  

By LaKeadra Coffey, READ MORE > 62 views
On Fri, 07/31/2020 - 12:02 PM

 
 
 

Parents and students in the Carroll County

 
    
 
 

School District will have another week to

prepare and decide whether they want to send

  

their child to school face-to-face or virtually.

 
     

 

 
 
 
 

 
 
 
 

| parents would have until Wednesday, August 5, SAVINGS UPTO

25”-75* OFF

 

to complete surveys indicating ifthey want .

 
    
 

their child to go traditionally or virtually.

Ray said when students return to school, school

   
 
   

» will let out at 2 p.m. to allow teachers time to

plan for distance learning and answer . WL is WAV off A ewelry

questions from students. He also said masks

 

     
   
 

Shop our Sidewalk Sale!
Prices as low as $3!

Créssroads
Jewelers

122 Summit Street, Winona | 283-2221

Write a Comment . Pyesriate : O rm 0 ay

   

_ are now required for all students, teachers,

    
      
  

 
   
  

 

_ Staff, faculty, and visitors.

|
;
j
j

 
 
   
 

_ One of the biggest questions that arose from

the meeting Thursday night was attendance
Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 6 of 64°

Oe... % 97% 3:47 PM

< @& For You :
jeland Attorney ~

Carroll County School District to start August 13

winonatimes.com - 3 hours ago

 

Parents and students in the Carroll County School District will have
another week to prepare and decide whether they want to send their
child to school face-to-face or virtually.

The school board approved a proposed new calendar presented by
Superintendent Jim Ray to delay school until Thursday, August 13.
Federal Programs Director Sara Johnson said parents would have
until Wednesday, August 5, to complete surveys indicating if they
want their child to go traditionally or virtually.

Ray said when students return to school, school will let out at 2 p.m.
to allow teachers time to plan for distance learning and answer
questions from students. He also said masks are now required for all
students, teachers, staff, faculty, and visitors.

One of the biggest questions that arose from the meeting Thursday

night was attendance and how it would be taken with distance

laarnina Arcenrdinna to Assistant Siinarintandant pyandy, aFupe alg, th

Write a Comment
Peursees cae bes te eee br us by ec rureree tens treet esureb twee ete ue suman nAFAtAG th
Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 7 of 64

xg... . $ 97% 3:47 PM
jeland Attorney

One of the biggest questions that arose from the meeting Thursday |
night was attendance and how it would be taken with distance
learning. According to Assistant Superintendent Wendy Hubbard, the
learning management system the district chose, Canvas, notates the
time when a student is in Canvas. She said students, whether at
home or school, must have 240 minutes of instructional time per
week.

Hubbard said she wants parents to understand that even with the
learning packets that will be sent out, attendance will still be taken.

“What | want parents to know is that if your child is not logged into
Canvas and is working for 240 minutes, they are considered absent

for the day. When we do learning packets, if the teacher sends ona
packet with Math, Science, Reading, English, Social Students,

whatever on Monday ahd it says Monday, September whatever. When
you turn in that packet on Tuesday, and the packet is not completed
your child is absent for the day. If Tuesday's, if Wednesday's if
Thursday's [lesson] is not completed your child is absent for the day,”
Hubbard said.

She said a child could not log into Canvas and just have it open. They
have to be logged into their classes and doing work.

For more on this story, pick up Thursday, August 2's edition of The
Carroll County Conservative.

Read Source

You may also like

Wife charged with accessory after the fact vee

me sud

Write a Comment e ms : Oo A. i] @
Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 8 of 64

2 @... 3% 97% M@ 3:48PM

- A www.winonatimes.com

CARDNG caine CRM Service That Is Completely Scalable & Easy To Use oy =
Serving Carroll and Montgomery Counties

e e .

montgomerypublishing:

Publishers of

"WINQNATIMES — Te Conservative 2

teal

 

"WEED BROTHERS BODY SHOP | stenurrornonmeaonsoriocn

Frank Weed, Owner
114 Carrollton St.
- Winona + 283-2715

 

WE APPRECIATE YOUR BUSINESS! .

SPORTS

MACC : Area two-year schools to hegin season in
~" October (
Mississippi schools have won 15 junior
college football national championships,
including seven of... READ MORE

 

     

____ their child to school face-to-face or virtually. te '
. ‘ as. Pat : ‘ ‘

© Write a Comment i Pere Pre tie wf] © ‘oO

i <
a ee eee see TH
Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 9 of 64

fo...

conn Sea based CRM Service That Is completa Sealab & Easy To Use

RDOGAPR.COM
One of the biggest questions that arose from
the meeting Thursday night was attendance

and how it would be taken with distance
learning. According to Assistant
Superintendent Wendy Hubbard, the learning
management system the district chose, Canvas,
notates the time when a student is in Canvas.
She said students, whether at home or school,
must have 240 minutes of instructional time

per week.

Hubbard said she wants parents to understand

that even with the learning packets that will be |

sent out, attendance will still be taken.

Call us about GREAT RATES on.
Medicare Supplement plans.

Also, ask us about:
Wriale Life
Term Lite
Long-tern Care
Critten! fines

Concer

Heart Attacks and Stroke

Dental/Vision and mare

   

Cae Girrett

Rigby’s Insurance Agency

401 Summiil Street. Winona | 662-283-2752
kimburket Give .com

“What | want parents to know is that if your

child is not logged into Canvas and is working

for 240 minutes, they are considered absent for |

the day. When we do learning packets, if the
teacher sends on a packet with Math, Science,
Reading, English, Social Students, whatever on
Monday and it says Monday, September
whatever. When you turn in that packet on

Write a Comment

bennyng@pelsouth.nel Be

 

 

 

dca

 

 

 

$8 5.97% 8 3: 48 PM

ed

Jewelers

wi VSSDIVausS.
122 Summit Street, Winona | 283-2221 |

 

Cancer Insurance

ADMISSION IS
STILL OPEN!
Winona Christian School provides a
Christian-based college preparatory
education and SO MUCH MORE.

© Low stuceryt Mota mao
«© Compotitvesthere
proaraee
+ Pulp aceneamied with
tot ed Seach ere

AP dates

ruil poesia tad Rhett
porters best iegg with ew
ehery Rap teres

phere bed

 

© Ungended technology

© OOK Aewredibied

* Gual Errolinem

© Cian 20% ot teat hetde &
fee ed

© Comiculuey de vyeed to
fae shnthers b wr a
Chetan ower view

© ACT peep esses

 

+ Wierda sthhve Siting

   
 
 
 
  
  

 

  
    
 

PRIVATE
TOUR OFTHE
CARMIPLIS!

  
  

TransportzTor
availaole from
Durant, Sallis
Weel Velden,
& tescushn,

   
 
 

 
   

WINONA FS
CHRISTIAN
vs SCHOOL

Wi
Mini torage

Anticipation
Antiques

283-5251

82 Bvpass
Of @O °

 

 
Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 10 of 64

fa 6 @ ...
CARD “G carl i an help manage nearly every aspect of a busy car dea
“What I want parents to know is that if your

child is not logged into Canvas and is working

for 240 minutes, they are considered absent for

the day. When we do learning packets, if the
teacher sends on a packet with Math, Science,
Reading, English, Social Students, whatever on
Monday and it says Monday, September
whatever. When you turn in that packet on
Tuesday, and the packet is not completed your
child is absent for the day. If Tuesday's, if
Wednesday's if Thursday's [lesson] is not
completed your child is absent for the day,”

Hubbard said.

She said a child could not log into Canvas and
just have it open. They have to be logged into

their classes and doing work.

For more on this story, pick up Thursday,
August 2's edition of The Carroll County

Conservative.

« Previous

3
H

3 OE a

rare
|
&

0 Comments Sort by |Newest 7

Write a Comment

lership. Everyda

 

$8 =. 97% 3:48 PM

ay eT Tas eed

Wi ona ee
Mini torage
Anticipation
Antiques
283-5251

82 Bypass
West of Gin .

 

 

 

 

   
  

CONNECT THE DOTS
® ....AAND SAVE!

25%-75%

savings throughout

the store!

Visit us July 31 & August 1 and
find the savings marked with
COLORED DOTS.

&

54 verdors tefing ce. vintage. & hancerated term

et The Fiond Porch »

Antiq & Craft

 
   

e, Fea

a Ma
a 411 Summit Street in Winona

 

508-51" S

eee Times and Liles

SSO em
morts (Or I

 

Be the first of your friends to like this

v\/_ Winona Times and The
€ Conservative

©

 
 
   
  
 

Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 11 of 64

Certificate of Registration

Title

Acting United States Register of Copyrights and Director

This Certificate issued under the seal of the Copyright
Office in accordance with title 17, United States Code,
attests that registration has been made for the work
identified below. The information on this certificate has
been made a part of the Copyright Office records.

Registration Number

TX 8-903-548
Effective Date of Registration:
August 08, 2020

Registration Decision Date:
October 16, 2020

 

Title of Work:

Completion/Publication

Year of Completion:
Date of Ist Publication:
Nation of 15 Publication:

County Will Pursue More Virus Aid

 

2020
August 04, 2020
United States

 

Author
° Author: Emmerich Newspapers, Incorporated
Author Created: _ text
Work made for hire: | Yes
Citizen of: United States
Copyright Claimant

 

Copyright Claimant:

Rights and Permissions

Organization Name:
Name:

Email:

Telephone:

Address:

Certification

Emmerich Newspapers, Incorporated
246 Briarwood Drive, Ste. 101, Jackson, MS, 39206, United States

 

Wilson Carroll, PLLC

Wilson H Carroll

wilson @ wilsoncarroll.com
(601)953-6579

2506 Cherry Street

Vicksburg, MS 39180 United States

 

Page | of 2

 
Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 12 of 64

Name: Wilson H Carroll
Date: August 07, 2020

 

Page 2 of 2
E

   

Case 3:21-cv-00032-KHJ-MTP

For You Coronavirus Classifieds
A deputy timed a routine DUI stop into
multiple arrests. Joelle Laquillo-
Bernheimer was arrested for driving

under the influence; she's ou... Read all

a> 71 E16

—

4 Crucial Things That
People Need To Know
About Samsung Phones

 

Samsung makes some of the most
popular smartphones out there, but

choosing the right...
Aliens and 'reptilians': US viral
video doctor's odd beliefs

IR Aee) para

A Houston nhvsician retweeted hv

©

Refresh Fol

Document 1-1 Filed 01/15/21 Page 13 of 64

2%

=. 96% 83:51 PM

r 4

Jackson Free Press - 50m

 

Mississippi is suffering from yet

another record week of COVID-19
infections as July ends, with Gov. Tate’

Reeves placing eight more c... Read all

i> Like ©) Comment

& Mississippi
Carroll County School District

~tart Ary

tw oid t AUG Aw

 

100! District will have anothe
veek to prepare and decide whether
their child... Read all

 

hey want to senc

Like ©). Comment «Ss

Incarcerated Bossier Teacher
Faces New Child Rape

Charges

Highway 98.9 - 2d

 
Case 3:21-cv-00032-KHJ-MTP Document 1-1 . Filed 01/15/21 Page 14 df 64 . °

| Article 2

And

Copyright Registration

ae

atthe ot
Case 3:21-cv-00032-KHJ-MTP Document1-1 Filed 01/15/21 Page 15 of 64

(Oa... 8% 3.397% 04:59PM

<— & Greenwood a] @® :
ae re f

es 5
\ pee anos " A TL Ta ud a eo sey
County will pursue more virus aid
D , imonwealth - 14 hours ac

The Leflore County Board of Supervisors discussed applying for
more funding from the Coronavirus Aid, Relief, and Economic
Security (CARES) Act as well as from the Federal Emergency
Management Agency.

       
  

Fred Randle, director of the Greenwood-Leflore Emergency
Management Agency, brought information to the board regarding the
two new COVID-19 emergency relief programs. The FEMA
application had no deadline, but the CARES fund forms are due Oct.
15, he said.

The reimbursable expenses through CARES Act funds would include
providing some paid sick/medical leave, covering the cost for
sanitation and social distancing improvements in prisons and jails
and covering unemployment insurance costs.

it would also cover expenses for quarantining people as well as the
pay for those who are working to mitigate COVID-19.

The reimbursable expenses through FEMA would cover the cost of
the disinfection of public facilities, medical facility service and
Supplies, establishing temporary medical facilities, emergency
“ dical transport, communication of health orders and other
rechnical assistance.

Randle and Leflore County Chancery Clerk Johnny Gary Jr. will
oversee the application process. @

Randle alan disciissed niurchasina more eee ans @

W a Comment

eekusa den eedcxarcas eae babe co sei vaae a Ss deca Baw ev aS aS parca tétankh
 

Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 16 of 64

ro J + a V7 Mm A-CO DM
sat BS 97% 8 4:59 PM
oc: -

 

Randle and Leflore County Chancery Clerk Johnny Gary Jr. will
oversee the application process.

Randle also discussed purchasing more technologically advanced
thermometers to take the temperatures of people entering the
courthouse. The supervisors asked Randle to come back with more
information, saying they would discuss it further at their next
meeting on Aug. 10.

Also Monday, the board voted to continue the employee health
insurance with provider Morgan White Group, which insures the
employees with Blue Cross Blue Shield.

District 3 Supervisor Anjuan Brown said after the meeting that he
liked this pian the best of the available options because it kept the
deductibles at $500.

Brown also urged employees to take advantage of the county's free
medical screenings.

He said such preventive measures could “help the individual, or
employee, and certainly down the road could help some medical
costs.”

. ze ontact Adam Bakst at 581-7233 or abakst@gwcommonwealth.com.
sage ter: | @AdamBakst GWCW

  

© Like ( ©) Dislike

You may also like &
Do You Qualify For $144 Back? ; wn

oO@

Write a Comment ©
Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 17 of 64

Article 4

And

Copyright Registration
Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 18 of 64

Certificate of Registration

 

Maris United States Register of Copyrights and Director

Title

This Certificate issued under the seal of the Copyright
Office in accordance with title 17, United States Code,
attests that registration has been made for the work
identified below. The information on this certificate has
been made a part of the Copyright Office records.

Registration Number

TX 8-890-631

Effective Date of Registration:
August 08, 2020

Registration Decision Date:
August 25, 2020

 

Title of Work:

Completion/Publication

Year of Completion:
Date of Ist Publication:
Nation of 15' Publication:

Some School Board Members Waiting to Make Decision on Fall Sports Vote

 

2020
August 04, 2020
United States

 

Author
° Author: Emmerich Newspapers, Incorporated
Author Created: _ text
Work made for hire: Yes
Domiciled in: United States
Copyright Claimant

 

Copyright Claimant:

Rights and Permissions

Organization Name:
Name:

Email:

Telephone:

Address:

Certification

Emmerich Newspapers, Incorporated
246 Briarwood, Ste. 101, Jackson, MS, 39206

 

Wilson Carroll, PLLC

Wilson Carroll

wilson @ wilsoncarroll.com
(601)953-6579

2506 Cherry Street

Vicksburg, MS 39180 United States

 

Page | of 2

ae
Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 19 of 64

Name: Wilson Carroll
Date: August 08, 2020

 

Correspondence: Yes

Page 2 of 2
Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 20 of 64

OG 2% 33640
< & Greenwood . [fal © :

2021 KONA

stad els]: |

 

Some school board members waiting to make decision
on fall sports vote

f enwocd Commonwealth - 15 hours ago

The Greenwood Leflore Consolidated School District's top brass
thinks it's best for the safety of all to shut down fall sports and
activities for its three high schools.

On Tuesday, concerned parents, teachers, coaches and players will
find out what the school board thinks during its scheduled meeting.
lf some of the members of the five-person committee have made up
their minds already, they are keeping it to themselves.

Of the three board members reached by phone Monday, all said they
are undecided on how they may vote. Dr. Ro’Shaun Bailey shared
pretty much the same sentiment of fellow board members Antwoine
Williams and Jackie Cooper-Lewis.

“| am waiting to see all the information that the superintendent has
to present before | make any decisions,’ Bailey said. “I know there is
a lot of interest on this topic in the community. | have heard from
angry parents about the possibility of not playing, and | have heard
from people who will be just as upset if we do play.

ab a tough decision, but in the end, safety of our students must

ff ne first.”

Last week during a work session, Dr. Mary Brown, superintendent,
recommended the cancellation to the board. She told them that
following the long list of health guidelines for a safe return to pla
wasn't “feasible” for the district and that it’s just “not safe” to ah

pee eet ee eet

Write a Comment © | © o
Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 21 of 64

fid EJs... $8 364M STSPM

2021 KONA

rah dil elel =|]

 

Last week during a work session, Dr. Mary Brown, superintendent,
recommended the cancellation to the board. She told them that
following the long list of health guidelines for a safe return to play
wasnt “feasible” for the district and that it’s just “not safe” to restart
sports yet.

The Mississippi High School Activities Association has delayed the -
start of the 2020 season from Aug. 21 to Sept. 4. Last week, the
Greenville Public School District board of trustees voted to cancel all
fall middle and high school athletics and activities in a 5-0 vote.

Many public high school programs resumed workouts in June and
are forging ahead with plans to play in 2020. But coaches at
Greenwood, Amanda Elzy and Leflore County were never cleared by
the district to resume workouts once the MHSAA announced: its
guidelines for a safe return to play.

Carey Weaver, offensive coordinator at GHS, said last week he
supports Brown's recommendation even though he knows it will hurt
some kids’ chances for athletic scholarships.

“| see both sides, but in the end, we have to make sure everyone is
safe first; Weaver said.

Read Source

Like (2) Dislike

 

 

Mississippi husband and wife charged in man’s murder after rifle , can.

found dumped in creek aa

Write a Comment ‘ O A a] @
Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 22 of 64

Article 4
And

Copyright Registration
Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 23 of 64

Certificate of Registration

 

This Certificate issued under the seal of the Copyright

Office in accordance with title 17, United States Code,

attests that registration has been made for the work

identified below. The information on this certificate has Registration Number

been made a part of the Copyright Office records. TX 8 890 595

Effective Date of Registration:
August 08, 2020
Registration Decision Date:

Mavic United States Register of Copyrights and Director August 25, 2020

Title

 

Title of Work:

Completion/Publication

Year of Completion:
Date of 1st Publication:
Nation of 1‘ Publication:

Author

Pillow Grad Enjoys Job in AC Repair

 

2020
August 04, 2020
United States

 

e Author:
Author Created:
Work made for hire:
Domiciled in:

Copyright Claimant

Emmerich Newspapers, Incorporated
text, photograph(s)

Yes

United States

 

Copyright Claimant:

Rights and Permissions

Organization Name:
Name:

Email:

Telephone:
Address:

Certification

Emmerich Newspapers, Incorporated
246 Briarwood Drive, Ste. 101, Jackson, MS, 39206, United States

 

Wilson Carroll, PLLC

Wilson Carroll

wilson @ wilsoncarroll.com
(601)953-6579

2506 Cherry Street

Vicksburg, MS 39180 United States

 

Page | of 2
Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 24 of 64

Name: Wilson Carroll
Date: August 08, 2020

 

Page 2 of 2
Case 3:21-cv-00032-KHJ-MTP Document1-1 Filed 01/15/21 Page 25 of 64

Oag.. $M &.36% 05:18PM

< & Greenwood [al @ :

Poet g/d i] i OVER 150 PREOWNED VEHICLES

 

Pillow grad enjoys job in AC repair

1] Wie Commonwealth - 15 hours ago

 

Dylan Foster says once you have lived in the Delta, you don't ever
want to leave.

“You're going to want to spend your entire life here,’ said the mS,
Write a Comment - Oo L oO if]
Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 26 of 64

aes $M 36% 0 5:18 PM
ie

= dh ee _

> x
Georgecat EVEXEV Ee os

Dylan Foster says once you have lived in the Delta, you don't ever
want to leave.

“You're going to want to spend your entire life here,’ said the 23-year-
old Greenwood resident.

Foster, who graduated from Pillow Academy in 2016 and Mississippi
Delta Community College in 2018, spends his days fixing air
conditioning units for people throughout the community through his
employer, Harold Floyd Heating and Air.

Foster began working there in 2014 while he was a sophomore in
high school. |

“| would leave school in the afternoons to go cut metal at work,” he
said. “| gradually worked my way up to other tasks, and when |
graduated from Pillow, | decided to make a career out of the things |
had been learning.”

Foster began the HVAC program at MDCC in the fall of 2016 and
quickly excelled at it.

“| learned a lot while working after school)’ Foster said, “so once | got
omz@ ollege, | knew a lot more than what they expected any freshman
* xnow.’ |

  

Once he graduated from the HVAC program, Foster continued his
career at Harold Floyd Heating and Air as a full-time employee. He
has been working there for more than six years. G2

— . 6 ra

Sees tee “oe

Write a Comment
Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 27 of 64

Oe... BM =. 96%O 5:18PM

 

to know?’

Once he graduated from the HVAC program, Foster continued his
career at Harold Floyd Heating and Air as a full-time employee. He
has been working there for more than six years.

A typical day for Foster consists of “going house to house working”
as people call in needing assistance with their air conditioning.

“My favorite part of my job is interacting with the customers and
meeting new people,’ he said.

Foster's wife, Lacy, said this is no surprise to her because her
husband is such a people person.

Read more ~

Like > ) Dislike

May alSo iiKeé

Meet the Legendary Couple Behind Mississippi's Best BBQ Ribs — iran

“

Two facing felony drug charges
#8

Body recovered in LeFlore County after Arkansas River drowning

 

School to start with hybrid plan
Write a Comment , oe On @

&
Case 3:21-cv-00032-KHJ-MTP . Document 1-1 Filed 01/15/21 Page 28 of 64

-#

—_

Article S

And

Copyright Registration

Ue sm
Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 29 of 64
Certificate of Registration

 

This Certificate issued under the seal of the Copyright
Office in accordance with title 17, United States Code,
attests that registration has been made for the work
identified below. The information on this certificate has

been made a part of the Copyright Office records. Registration Number

TX 8-890-616

Warr. Effective Date of Registration:
August 08, 2020
Acting United States Register of Lopyrights and Director Registration Decision Date:

August 25, 2020

 

Title

 

Title of Work: — City Puts New Water Billing System to Use

Completion/Publication

 

Year of Completion: 2020
Date of Ist Publication: August 04, 2020
Nation of 1*' Publication: | United States

 

Author
° Author: Emmerich Newspapers, Incorporated
Author Created: — text
Work made for hire: Yes
Domiciled in: United States
Copyright Claimant

 

Copyright Claimant: Emmerich Newspapers, Incorporated
246 Briarwood Drive, Ste. 101, Jackson, MS, 39206, United States

Rights and Permissions

 

Organization Name: — Wilson Carroll, PLLC
Name: Wilson Carroll
Email: —wilson@wilsoncarroll.com
Telephone: —(601)953-6579
Address: — 2506 Cherry Street
Vicksburg, MS 39180 United States

Certification

 

Page | of 2
Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 30 of 64

Name: Wilson Carroll
Date: August 08, 2020

 

Page 2 of 2
Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 31 of 64

Article o
And

Copyright Registration

™~.
Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 32 of 64
Certificate of Registration

This Certificate issued under the seal of the Copyright
Office in accordance with title 17, United States Code,
attests that registration has been made for the work

identified below. The information on this certificate has Registration Number

been made a part of the Copyright Office records.
TX 8-890-620

3 Effective Date of Registration:
August 08, 2020
Registration Decision Date:
Acting United States Register of Lopyrights and Director Sea aaa ek

August 25, 2020

 

Title

 

Title of Work: | Uptown Mall Wants Downturn in Taxes

Completion/Publication

 

Year of Completion: 2020
Date of Ist Publication: August 04, 2020
Nation of 1*' Publication: | United States

Author

 

® Author: Emmerich Newspapers, Incorporated
Author Created: — text
Work made for hire: Yes
Domiciled in: United States

Copyright Claimant

 

Copyright Claimant: Emmerich Newspapers, Incorporated
246 Briarwood Drive, Ste. 101, Jackson, MS, 39206, United States

Rights and Permissions

 

Organization Name: Wilson Carroll, PLLC
Name: Wilson Carroll
Email: — wilson @wilsoncarroll.com
Telephone: (601)953-6579
Address: 2506 Cherry Street
Vicksburg, MS 39180 United States

Certification

 

Page | of 2
Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 33 of 64

Name: Wilson Carroll
Date: August 08, 2020

 

Page 2 of 2
Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 34 of 64

Gd C9 $M =. 35% 05:26 PM
< & Mccomb ‘ a@:
[> x]

Peal] bt OVER 150 PREOWNED VEHICLES

Uptown mall wants downturn in taxes

rs ago

Edgewood Mall, soon to be known as Uptown McComb, appealed its
county tax rates to Pike County supervisors on Monday.

Mall representative William Ward claimed the property has a $7.5
million value, half of what's on the county tax roll.

He said the property sold in 2017 for less than the county's valuation,
and he has an appraisal backing up his figures. Ward said malls are
losing money nationwide, and Edgewood is still suffering from the
loss of anchor store JC Penney.

Tax Assessor Laurie Allen said the Penney loss was a few years ago
and was already factored in to the mall's taxes.

She said she lowered the valuation last year on two mall properties:
$1.29 million on one and $395,000 on another.

Allen said she knew of nothing that has happened since January
2019 that would justify lowering the mall's value so drastically.

spi st don't see any logic in decreasing it that much. That's half,’ she
e

Allen also pointed out plans to rename the mall Uptown McComb,
with potentially high-revenue renters such as medical offices.

RockStep Capital of Houston, Texas, bought the shopping center
2017 and announced the nlans last week.
; Oh @ @

Write a Comment
Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 35 of 64

BOO... $M F.35% 05:26PM

> x]
eal /d ih OVER 150 PREOWNED VEHICLES
VVELET ULC! ILIGUy PUI SVCMUT ICIHILEIS OULII GAS HItuUILal VIniLce,

RockStep Capital of Houston, Texas, bought the shopping center in
2017 and announced the plans last-week.

In a related matter, supervisors voted 4-1 to hire Crook Appraisal
Consultants to appraise the mall property for $7,500.

Supervisor Tazwell Bowsky opposed, saying the county shouldn't
have to pay for the appraisal.

Board attorney Wayne Dowdy said Edgewood typically appeals its
tax rate and it’s helpful for the county to have its own appraisal, as it
has hired Crook to do in the past. Allen said Crook charged $15,000
last year but she negotiated it down since the appraisal appears to
be on an annual basis.

In another tax appeal, George Glenn of SW 98/99 LLC, owner of
Pineview Apartments on Avenue B Extension, McComb, said he
agreed with Allen's valuation but thought it shouldn't include personal
property such as desks and computers.

‘It's just old furniture and a computer gets replaced once in a blue
moon when it dies,’ Glenn said.

eOn said the business paid $550 on the personal property last year
R she saw no legal authority not to include it.

“We're following the law to a T,” she said.

In other business, supervisors: So

Write a Comment ) A ‘ © a
Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 36 of 64

 

1! ~~ 1

moon when it dies,” Glenn said.

Allen said the business paid $550 on the personal property last year
and she saw no legal authority not to include it.

“We're following the law to aT,’ she said.
In other business, supervisors:

* Received the report of the grand jury sworn in January. It returned a
total of 135 indictments, no-billed 38 cases and remanded 13 to the

file.

* Renewed a software support agreement with Delta Computer
Systems for the tax assessor's office at $840 a month, up from $795.

Read more -

() Like ( () Dislike

You may also like

Couple charged in murder of missing man back in Mississippi

s rewarded after returning lost wallet full of cash to Vicksburg

 

Amite County School District to delay start of school

 

S 2 Seta eS 24 ee Sis ee Piso kee: eV Leet sce. Seat

eho re
Write a Comment ca C © oS
Case 3:21-cv-00032-KHJ-MTP - Document 1-1 Filed 01/15/21

Article FT

And

Copyright Registration

Page 37 of 64

ete ek ee
Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 38 of 64

Certificate of Registration

 

Acting United Stat

Title

This Certificate issued under the seal of the Copyright
Office in accordance with title 17, United States Code,
attests that registration has been made for the work
identified below. The information on this certificate has
been made a part of the Copyright Office records.

racer ore and Director

Registration Number

TX 8-891-074
Effective Date of Registration:
August 08, 2020

Registration Decision Date:
August 27, 2020

 

Title of Work:

Completion/Publication

Year of Completion:
Date of Ist Publication:
Nation of 1*' Publication:

Virus Hospitalizations Down, But Cases Continue to Surge

 

2020
August 04, 2020
United States

 

Author
° Author: Emmerich Newspapers, Incorporated
Author Created: _ text
Work made for hire: Yes
Domiciled in: | United States
Copyright Claimant

 

Copyright Claimant:

Rights and Permissions

Organization Name:
Name:

Email:

Telephone:
Address:

Certification

Emmerich Newspapers, Incorporated
246 Briarwood Drive, Ste. 101, Jackson, MS, 39206, United States

 

Wilson Carroll, PLLC

Wilson Carroll

wilson @ wilsoncarroll.com
(601)953-6579

2506 Cherry Street

Vicksburg, MS 39180 United States

 

Page | of 2

 
Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 39 of 64

Name: Wilson Carroll
Date: August 08, 2020

 

Page 2 of 2
Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 40 of 64

Oe... 2%. 3, 95% @ 5:28 PM
<— & Mccomb Al @® :

Wai ag ae
ay -

Virus hospitalizations down, but cases continue to
surge

 

3 ago

Hospitalizations due to COVID-19 are down across the state, health
officials identified fewer cases Monday than in recent days and The
Claiborne was removed from a state list of long-term care facilities
with ongoing coronavirus outbreaks.

Despite the modest suppression over the weekend, the coronavirus
continues to tear through communities in Mississippi, endangering

the elderly and otherwise immuno-comprimised. Infections among

those aged 18-29 continue to define one of the largest public health
challenges facing the state.

State Health Officer Dr. Thomas Dobbs said he expects to see a
surge in infections once students return to class, with many schools
beginning in-person lessons this week.

The Corinth School District opened last Monday and reported its first
case of coronavirus on Friday, noting at least 14 other students were
directly exposed to the illness.

Amite County School District Supt. Don Cuevas announced over the
aeekend that students wouldn't return to the classroom until Sept. 8.

District administrators originally collected feedback from parents
and guardians and chose to implement a hybrid schedule wherein
half the students would attend lessons in person twice a week and
the other half would attend on alternate days. @

\AlnAnARnAAA IAA KAR ARIA Far RANitTIaInA FAA AARSHI Is

Write a Comment Oo Ll © &
Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 41 of 64

\ ts

 

nail ine stugents dk iy lesson twice a weeK ana

the other half would attend on alternate days.
Wednesdays were reserved for sanitizing the campus.

Reeves received reopening plans from every school district last
Friday and said he would review them over the weekend before —
making important announcements about schools at some point this
week.

Dobbs said the State Department of Health would recommend that
all students and staff wear masks while at school.

Pike County saw a modest increase of 24 infections over the __
weekend and an additional two deaths, while neighboring Walthall
County, experiencing a severe surge in illness, recorded 28 infections
and no deaths.

Young people remain the most infected age cohort in Pike County,
with 139 people between ages 18-29 falling ill compared to 128
between the ages of 60-69, the group with the second highest
number of infections.

The largest surge of infections in Pike County occurred the week of
June 27, with about 90 people testing positive for coronavirus. Those
numbers decreased slightly the next two weeks.

wee
- r Pike County is now experiencing a resurgence, with nearly 80
falling ill last week.

  
 

Statewide, the recent surge in long-term care infections has slowed.
The total was down 33 since Friday with 170 ongoing outbreaks (
the state, according to health department data. But Gov. Reeves

Write a Comment oO oe
Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 42 of 64

ww
i
©

Gd CQ... $F 34% 05:29 PN

; ks Bee

NUNIVEDS ccwaseabbiny Ne TIEXt (WO WEEI

   

 

But Pike County is now experiencing a resurgence, with nearly 80
falling ill last week.

Statewide, the recent surge in long-term care infections has slowed.
The tota] was down 33 since Friday with 170 ongoing outbreaks in
the state, according to health department data. But Gov. Reeves said
last week that he expects those numbers to surge again following
the large number of young people who became infected in recent
weeks.

Reeves said he expects the paitern of illness among long-term care
residents to be the same as in the first wave of infections among
that population, which occurred about six weeks after an
unprecedented number of young people became infected just after
Fourth of July weekend.

And the City of Magnolia will not hold public work sessions until
further notice due to the spread of coronavirus.

Head Source

+ Like €) Dislike

Couple charged in murder of missing man back in Mississippi

Longtime store owner Foster sells business, retires

Brookhaven man killed in explosion accident

 

Write a Comment oO
Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 43 of 64

Article a

And

Copyright Registration

pene
Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 44 of 64

Certificate of Registration

 

This Certificate issued under the seal of the Copyright
Office in accordance with title 17, United States Code,
attests that registration has been made for the work
identified below. The information on this certificate has
been made a part of the Copyright Office records.

Mnaric United States Register of Copyrights and Director

Title

Registration Number

TX 8-893-938
Effective Date of Registration:
August 08, 2020

Registration Decision Date:
September 11, 2020

 

Title of Work:

Completion/Publication

Year of Completion:
Date of Ist Publication:
Nation of 1% Publication:

Citizen Tip Leads to Drug Arrest

 

2020
July 31, 2020
United States

 

Author
° Author: Emmerich Newspapers, Incorporated
Author Created: — text, photograph(s)
Work made for hire: Yes
Domiciled in: United States
Copyright Claimant

 

Copyright Claimant:

Emmerich Newspapers, Incorporated

246 Briarwood Drive, Ste. 101, Jackson, MS, 39206, United States

Limitation of copyright claim

Material excluded from this claim:

Rights and Permissions

Organization Name:

Name:
Email:
Telephone:
Address:

 

text, photograph(s)

 

Wilson Carroll, PLLC

Wilson Carroll

wilson @ wilsoncarroll.com
(601)953-6579

2506 Cherry Street

Vicksburg, MS 39180 United States

Page 1 of 2

 
Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 45 of 64

Certification

 

Name: Wilson Carroll
Date: August 08, 2020

 

Correspondence: Yes

Page 2 of 2
Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 46 of 64

Ca Fal &D ... $M =, 339% 5:39 PM
< & Clarksdale Al @®:

Citizen tip leads to drug arrest

Register - 4 days ago

   
 
  
 
 
 

Cea ae APE eg

~CEARKSDALE

} DEPARTMENT
DruG
ARREST

A tip phoned into Clarksdale Police has prompted the arrest of a
woman on illegal drug charges and authorities are continuing to urge
you to help them clean up Clarksdale/

Police reports indicate Maruerite Carter, 38, was arrested after a
concerned citizen called and made a suspicious person report.
Police reported Carter was found to have an illegal controlled
substance in her possession.

Carter was charged with a felony possession of a controlled
substance and is currently awaiting to appear before a Municipal
Court judge to set bond.

“a

op Car Burglaries!

With summertime car burglaries on the rise, the Clarksdale Police
Department is asking car owners to help deter auto burglaries by
following these three simple tips: — ce

2 Comments efrefon@on@
Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 47 of 64

Gf $ 439% @ 5:39 PM
Court judge to set bond.

Stop Car Burglaries!

With summertime car burglaries on the rise, the Clarksdale Police
Department is asking car owners to help deter auto burglaries by
following these three simple tips:

1. LOCK YOUR CAR DOORS! Most of otr car burglaries are done on
unlocked cars. Locking your car doors is the most effective way to
prevent your vehicle from becoming a target for thieves.

2. TAKE YOUR STUFF. Do not leave items of value in your car. If there
is nothing of value in plain view, the thief will move onto the next
target.

3. REPORT IT! If you are a victim of car burglary, even if nothing is
stolen, please, report it. By reporting the incident, you could help us
solve a crime!

If you observe suspicious activity in your neighborhood like a car
driving slow and someone walking next to it lifting door handles or
looking into car windows, IMMEDIATELY report it by calling 911 -
Many criminal cases have been solved because citizens have taken
the initiative to call 911 to report the in-progress crime.

Calling the police can make a difference!

 

(18 () Dislike

You may also like

Coahoma reports three COVID-19 deaths | ie
[PRY

2 Comments © im Oo @
a € CG @ pressregister.com/front-page-slideshow/citizen-tip-leads-dru ¥¥

Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 48 of 64

% % &. 97% 5:46 PM

‘ Citizen tip leads to drug arr

 

|@

 
  

   
 

a2 f
eS
= *
‘ a i
’ = *
<KoMe « F5
j <a} ee

arksdale and Coaboma County's #1 news source

 

 

NOTICE OF COMPLIANCE:

The Education Achievement Council
(EAC) has approved the 2019 Report
Card Coahoma Community College.
Pursuant to §37-163-1, an
electronic copy can be viewed at
http://www.coahomacc.edu/ie/
ccc-report-card/index. Copies can
also be obtained at Office of
Research, Assessment, and Strategic
Initiatives, Charles Reid Sponsored
Programs Building, 3240 Friars Point
Road, Clarksdale, Mississippi.

  

SIGN UP FOR NOTIFICATIONS OF LOCAL
BREAKING NEWS

Stop E-mail Notifications

 

 

 

CLARKSDALE
Pottce

P DEPARTMENT

 
  
  

    
 
 

Click Here to
Access Our

  

Druc eEdition
ARREST es ke

CITIZEN TIP LEADS TO
Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 49 of 64

i CLARKSDALE
’ Pouce

» DEPARTMENT
Druc
Arrest

  
    
 

CITIZEN TIP LEADS TO
DRUG ARREST

By Special to the Press Register ,READ MORE > 3,573
Reads
On Fri, 07/31/2020 - 11:14 AM

A tip phoned into
Clarksdale Police has
prompted the arrest of a
woman on illegal drug
charges and authorities
are continuing to urge
you to help them clean
up Clarksdale/

Police reports indicate
Maruerite Carter, 38, was
arrested after a

concerned citizen called
and made a suspicious
person report. Police
reported Carter was
found to have an illegal
controlled substance in
her possession.

Carter was charged with
a felony possession of a
controlled substance and
is currently awaiting to
appear before a

TE fed |

 

Stop Mobile Notifications

      

! Click Here to
*~ Access Our

ESTATE SALE

OVATE Batre
Alligator, MS 38720

 

Saturday, November 14th
8:00 a.m. - 5:00 p.m.
Furniture, Dishes,

Gun Cabinets, Tools
and Outdoor Equipment.

 

 

*] tions can be obtained at the Ruleville Police Department.

 

Ruleville Police Department
P.O. Box 428

  

« ity of Ruleville is aceepti In up li

  

itions tor police
ess a high school

diploma or GED, possess a valid driver's license, have a

officers. You must be ac least 21, pe

good moral character, no convictions for a felony, domes-
tic violence or driving under the influence and able to pass
the Mississippi Law Enforcement Officers Training Acad
emy. Full qualifications can be obtained at the Ruleville
Police Department. ,

The City of Ruleville is accepting applications for police
dispatchers. You must be 21 years of age, possess a high
school diploma or GED, have a good moral character, no
convictions for a felony, domestic violence and be able to
become certified by Mississippi Board of Minimum Star

dards for Emergency Telecommunications. Full qualitiea-

 

 

 

* &

@) ©

SHOP. EAT. ENJOY.
i <¢ Cc

Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 50 of 64

Citizen tip leads to drug arre

 

a lea

Municipal Court judge to
set bond.

STOP CAR BURGLARIES!

 

With summertime car
burglaries on the rise,
the Clarksdale Police
Department is asking car
owners to help deter
auto burglaries by
following these three
simple tips:

1. LOCK YOUR CAR DOORS!
Most of our car
burglaries are done on
unlocked cars. Locking
your car doors is the

Slart Your Della Christmas al Della Crealions!

.| Maintenance Supervisor (Full Tima): Must have high school

. transportation with a valid drivers’ license and auto insurance.

"| Janitor (Part Time): Must have at least one year general janitorial

@ pressregister.com/front-page-slideshow/citizen-tip-leads-dru yr &

w 72
FOR THE HOLIDAYS

: a

FIRST

iclarksda

NATIONAL

 

 

WROX is the football home of the CATS, COLTS & DAWGS

97.5 FM —- CLARKSDALE — AM 1450
WWW WROXRADIO.,COM

 

 

Hear CLARKSDALE HIGH and
MISSISSIPPI STATE on 97.5
us FM and AM 1450.
Watch LEE ACADEMY play on
WROXRadio.com.

 
 

 

 

 

  
  
    
 

Gifts + Floral «Toys |

OPEN HOUSE.

November 19th
Gifts, Pottery, ‘T-Shirts, Children Clathing, Flowers,

Candles, Furniture, Children ‘loys and Much More!

Christmas bows & ribbon available for your decorating needs.

 

 
 

217 Delta Ave., Clarksdale * 662.902.4431

   

 

(=? Federation Towers-Clarksdale

— 1160 Ritchie Street, Clarksdale, MS 38614
Phone: (662) 624-4850, Fax: (662) 624-4769

NOW HIRING

diploma and advance experience in commercial and/or residential
maintenance work that includes electrical, plumbing, sheetrock,
and general repair knowledge. HVAC experience a plus. Must be
abla to pass criminal background check and have own transporta-
tion with a valid drivers’ license and auto insurance.

Maintenance Worker (Full/Part Time): Must have high school
diploma and at least one year general maintenance experience.
Must be able to pass criminal background check and have own

experienca. Must be able to use a floor buffer and some mainte-
nance experience is a plus. Must be able to pass criminal back-
ground check,

Competitive salary along with medical and life insurance
offered for full-time employment

 

 
Case 3:21-cv-00032-KHJ-MTP Document1-1 Filed 01/15/21 Page 51 of 64

      
 

ee ry ee Te a

     

auto burglaries by NOW HIRING

P ns ry Maintenance Supervisor (Full Time): Must have high school

follo W Ing these three diploma and advance experience in commercial and/or residential
- . maintenance work that includes electrical, plumbing, sheetrock,

simple tips: and general repair knowledge. HVAC experience a plus. Must be

‘| able to pass criminal background check and have own transporta-
tion with a valid drivers’ license and auto insurance.

1. LOCK YOUR CAR DOORS! "| Maintenance Worker (Full/Part Time): Must have high school

] diploma and at least one year general maintenance experience.

Must be able to pass criminal backgraund check and have own
Most of our car transportation with a valid drivers’ license and auto insurance.
- >] Janitor (Part Time): Must have at least one year general janitorial
bur glar 1es are done on _| experience. Must be able to use a floor buffer and some mainte-
: nance experiance is a plus. Must be able to pass criminal back-
unlocked cars. Locking ground check.
7 . Competitive salary along with medical and life insurance
yo ur car doors 1S the ‘ offered for full-time employment

Call Lisa Campbell at 662-624-4850 to schedule an interview.

 

 

 

most effective way to
prevent your vehicle
from becoming a target
for thieves.

  

Pt

= Tyrmrbak VA SINCE hes —

 

(@ Send Message

mists presaregister cu

2. TAKE YOUR STUFF. Do not
leave items of value in
your car. If there is
nothing of value in plain
view, the thief will move
onto the next target.

iate/videos/9723844532450

3. REPORT IT! If you area
victim of car burglary,
even if nothing is stolen,
please, report it.

By reporting the
incident, you could help | + i ciarksdale Press Register «=
us solve a crime! a

 

ii Like Comment - Share

 

ae Santa Calling Pd
Moms, Dads & Grands

Thought you might like to show off those special

sweet photos with a Holiday Greeting in the
Holiday Greeting * Christmas edition with the
area children's letters to Santa and the Business
Greeting ads. Publishes December ajrd.

      

 

 

a)
    

Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 52 of 64

Gd @ Gd...

us solve a crime!

 

ak Santa Calling Be
Moms, Dads & Grands

hought you might like to show off those special
sweet photos with a Holiday Greeting in the
Holiday Greeting * Christmas edition with the
area children's letters to Santa and the Business
Greeting ads, Publishes December aged ;

 

Get in by December 15th!

Bring by Clarksdale Press Register,
Email: kkeller@pressregister.com or mail to
128 Exst Second Street, Clarksdale, MS 78614

Include name of child and parents or grand parents.

 

 

PressReaistt* Only 325

 

If you observe suspicious
activity in your
neighborhood like a car
driving slow and

someone walking next to °

it lifting door handles or
looking into car
windows, IMMEDIATELY
report it by calling 911.
Many criminal cases
have been solved

because citizens have
taken the initiative to call
911 to report the in-
progress crime.

Calling the police can
make a difference!

   

ta]

 

LACK aol
REBATES
Er ere

hae a
~ a ete)

$26 South State Sr.

CsI eEeT) He SOW | Clarksdale, MS |

 

Ieee terete Ceti a rest

* OPINION:

Editorial: Mississippi's new college
coaches

Mississippi usually is last in everything, but
not this year. The state has to rank No. 7
for its... READ MORE

LETTER: Action needed to deal with
crisis in nursing homes

FLOYD INGRAM: Politics is a contact
sport

Floyd Ingram: Our homeless problem

FLOYD INGRAM: Are you Clarksdale
proud?

FLOYD INGRAM: Comet, Earthquake,
Plague

 
 
 
   

Magpie Gift and Art

 

| eva
Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 53 of 64

 

$ 8. 96% 5:47 PM

report it Dy calling

M any criminal cases oad INGRAM: Politics is a contact
have been solved Gee eee
because citizens have FLOYD INGRAM: Are you Clarksdale
taken the initiative to call ee

FLOYD INGRAM: Comet, Earthquake,

911 to report the in- BE
progress crime.

Calling the police can
make a difference!

/) Magpie Gift and Art \

  

j Previot Is Next / Antiques, Gifts and Decorative Accessories
ists AY (hislinas Qpar Glouse
CEs © aE G3 emi i Thursday, November 19th
Parr / 5:00 p.m. - 7:00 p.m.
teat role Great Gift Ideas
Come See Our New Items!
0 Comments Sort by|Newest ¥) “fg 253 Delta Avenue __ 662-624-8385 J
WEDDINGS & ENGAGEMENT
Add a comment
ine ‘" H <= WEDDING: Hays/Zachary
ce
mf . | =
Fi Fe

Weiland / Basarge engagement
announced

  

 
   
   
 
 

Y o: vy ND, Oss ENGAGEMENT: Rodgers/Masterson
fl 1S tt S Hood / Wilson ‘

pen AoUuse
Downtown Clarksdale

‘Thursday, November 19th

4:00 p.m. - 7:00 p.m.

Mr. Patrick Lee Clark and Miss Peyton
Carole Bell

  
  

Peacock and Fowler to wed May 4

SPORTS - - ae "Want Your B Business Included?
Sa Call 662- 627- 2201.

ps

ry County eliminated in 1st round of playoffs

ES sit was off to the races with 79 points
scored in Coahoma County's playoff match
with Mantachie... READ MORE

 

Trailer and Equipment World

R423 C2. T nant O11. 218 2!

en?
Case 3:21-cv-00032-KHJ-MTP . Document 1-1 Filed 01/15/21 Page 54 of 64

Article |

And

Copyright Registration

~ ee,

ae
Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 55 of 64

Certificate of Registration

 

Title

This Certificate issued under the seal of the Copyright
Office in accordance with title 17, United States Code,
attests that registration has been made for the work
identified below. The information on this certificate has
been made a part of the Copyright Office records.

Acting United States Register of po and Director

Registration Number

TX 8-893-936

Effective Date of Registration:
August 08, 2020

Registration Decision Date:
September 11, 2020

 

Title of Work:

Completion/Publication

Year of Completion:
Date of Ist Publication:
Nation of 1* Publication:

MSU Extension Collecting Unsolicited Seed

 

2020
July 30, 2020
United States

 

Author
° Author: Emmerich Newspapers, Incorporated
Author Created: — text, photograph(s)
Work made for hire: Yes
Domiciled in: United States
Copyright Claimant

 

Copyright Claimant:

Limitation of copyright claim

Material excluded from this claim:

Rights and Permissions

Organization Name:
Name:

Email:

Telephone:
Address:

Emmerich Newspapers, Incorporated
246 Briarwood Drive, Ste. 101, Jackson, MS, 39206, United States

 

text from other sources, photograph(s)

 

Wilson Carroll, PLLC

Wilson Carroll

wilson @ wilsoncarroll.com
(601)953-6579

2506 Cherry Street

Vicksburg, MS 39180 United States

Page 1 of 2
Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 56 of 64

Certification

 

Name: Wilson Carroll
Date: August 08, 2020

 

Correspondence: Yes

Page 2 of 2
Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 57 of 64
ca Cal € & 32% 05:46PM
< & Clarksdale AO:
MSU Extension Collecting Unsolicited Seeds

Register - 2020.7.30

‘ Ive ie f 4 ae:
oO ie ase tert ‘ime : |
ag ee it : — a

MISSISSIPPI STATE —— SEXTET p=

UNIVERSITY

   

EXTENSION SERVICE nee _ ss

Coanoma County |
Extension Service ~~

662-624-3074) |

503 E. Secono St. |
CLarKspALe, MS

Mississippi Commissioner of Agriculture and Commerce Andy
Gipson announced that residents receiving unsolicited packages of
seeds with addresses alleging they are from China, or any foreign
country, can now drop off the seeds at the Mississippi State
University (MSU) Extension Office located in their county.

“| want to thank MSU Director of Extension Dr. Gary Jackson and the
MSU Extension Offices in each county for providing assistance with
seed collection during this time. We are continuing to get calls from
across the state. We have had 82 reports of these seeds from 45
counties. We ask that the public hold on to the mailing label and
place the seeds and packaging in a plastic bag prior to drop off, if
8 sible” said Commissioner Gipson. “The Mississippi Department
Agriculture and Commerce is continuing to work closely with the
USDA's Animal and Plant Health Inspection Service on this issue.”

While the seeds have Chinese addresses and character writing on
them, investigators looking into this say they could have been m

from inside the United States and could be part of a hoax with a
Write a Comment Oo f © @

~
Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 58 of 64
ago. $&% 2.92% 05:46PM

While the seeds have Chinese addresses and character writing on
them, investigators looking into this say they could have been mailed
from inside the United States and could be part of a hoax with a
political angle.

The seeds so far recovered come in a variety of sizes and colors and
authorities are looking to determine what they are. Again the USDA
and Extension Service are urging people not to get curious and plant
the seed.

Residents in all 50 states have now reported receiving suspicious
packages of seeds. The seeds and packaging are not deemed
harmful to humans or animals at this time, but should not be thrown
in normal trash as they could germinate and grow.

Please call the Coahoma County Extension Service at 662-624-3070
prior to dropping off seeds with Extension personnel at 504 East
Second Street, in Clarksdale. Please do not leave the seeds outside
or unattended.

lf unable to drop off seeds at the local MSU Extension Office,
residents can continue to contact the Mississippi Department of
Agriculture and Commerce's Bureau of Plant Industry by phoning
(662) 325-3390 for further instructions.

For readers outside of Coahoma County, to
@#Qw.extension.msstate.edu/county-offices to find an MSU
e#® ension Office near you.

  

() Like ( (2) Dislike

Write a Comment O rm ap
Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 59 of 64

$ % =, 94% 8 6:06 PM

MSU Extension Collecting Ur x

 

oO € C  @ pressregister.com/front-page-slideshow/msu-extension-colle fy + :

 

Magpie Gift and Art J
Antiques, Gifts and Decomitive Accessories a
(histinas Op 4louse

Thursday, November 19th
5:00 p.m. - 7:00 p.m.
Great Gift Ideas

Come See Our New Items!
253 Delta Avenue 662-624-5385

 

MISSISSIPPI STATE ~

UNIVERSITY

EXTENSION SERVICE

   

SIGN UP FOR NOTIFICATIONS OF LOCAL
BREAKING NEWS

Coanoma Country
Exrension Service

662-624- 3074) %

503 E. Secono Sr. | ek
Crarxsoace, MS 3

   

sa

Stop E-mail Notifications

MSU EXTENSION
COLLECTING
UNSOLICITED SEEDS

By Special to the Press Register ,READ MORE > 1,477

Reads
On Thu, 07/30/2020 - 05:03 PM

 
 

Click Here to
Access Our

eEdition

   

Mississippi
Commissioner of i

A ere Netw ee SJ

 
Case 3:21-cv-00032-KHJ-MTP

COLLECTING
UNSOLICITED SEEDS

By Special to the Press Register , READ MORE > 1,477
Reads
On Thu, 07/30/2020 - 05:03 PM

Mississippi
Commissioner of
Agriculture and
Commerce Andy Gipson
announced that residents
receiving unsolicited
packages of seeds with
addresses alleging they
are from China, or any
foreign country, can now
drop off the seeds at the
Mississippi State )
University (MSU)
Extension Office located
in their county. ©

“T want to thank MSU
Director of Extension Dr.
Gary Jackson and the
MSU Extension Offices in
each county for
providing assistance
with seed collection
during this time. We are
continuing to get calls
from across the state. We
have had 82 reports of
these seeds from 45
counties. We ask that the
public hold on to the

Document 1-1 Filed 01/15/21 Page 60 of 64

Click Here to
Access Our

eEdition

  

|CHRISTMAS OPEN H OUSE |
November 19, 2020
4:00 p.m. - 7:00 p.m.

) Come by and enter to win one of our
every Saturday from

November 21st - December 19th.

_ Home Decor, Gifts, Ladies & Men's Apparel ©
250 Delta Avenue + Downtown Clarksdale

 

_ Call 662-627-2201
Ta

Trailer and Equipment World
Mid-South’ Largest Selection!

Atv, Cargo,

Equipment &
=a Goosenecks

  

SOUTHLAND TRAILERS

‘ Large Selection [-
* 3-point Equipment °

 
 

dies = 94% fi 6:06 PM

 
 
   
  
      
 
 
 
 
 
  

$200 gift bags to be given away * | ‘

a we

Want Your B Business facladed 2: “y

og

 

| Hwy 6 west» Bs eee ad . a 563-9428] -

 

13 MEN MOVING & STORAGE

- | PACK IT, el
| STACK IT, 1m) i

 

 

3
Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 61 of 64

a ....

hav Ivy League cancels winter sports amid US COVID-19 pandemic

| pack 1, el
| STACK IT, ye

surge

the:
counties. We ask that the
public hold on to the
mailing label and place
the seeds and packaging
in a plastic bag prior to

drop off, if possible” said —

Commissioner Gipson.
“The Mississippi
Department of
Agriculture and
Commerce is continuing
to work closely with the

USDA’s Animal and Plant /

Health Inspection
Service on this issue.”

While the seeds have
Chinese addresses and
character writing on
them, investigators
looking into this say they
could have been mailed
from inside the United
States and could be part
of a hoax with a political
angle.

The seeds so far
recovered come ina
variety of sizes and
colors and authorities
are looking to determine
what they are. Again the
USDA and Extension

Cee a

—
TIN

   
   
   

 
 

AND MOVE IT ANYWHERE!
Oxrorp, MS

        

 

 

Bucket Truck + Lot Clearing + Pruning
Tree & Stump Removal + Trimming
| Professional Climbers + Knuckle Boom Loader |

INSURED
Charlton Quinn, Owner
-—-For Free Price Estimate Call—'

Cell: (662) 302-0265

 

 

aM ae deals

beable dies) eae]

 

EBAT

i) : bal
berry rc lel ee

I)
sage! pra oleae

rahe 1 Le

 
Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 62 of 64

 

are looking to determine
what they are. Again the
USDA and Extension
Service are urging people
not to get curious and
plant the seed.

 

Residents in all 50 states
have now reported
receiving suspicious
packages of seeds. The
seeds and packaging are
not deemed harmful to
humans or animals at
this time, but should not
be thrown in normal
trash as they could
germinate and grow.

Please call the Coahoma
County Extension Service
at 662-624-3070 prior to
dropping off seeds with
Extension personnel at

  
    

Pat = Pe

§26 South State St.

Nae ny » LIo Clarksdale, MIS
Gree Head aa27 7368

Shop online Pas Pato On Cee ee

ere Ley emt a

       

 

 

 

The City of Ruleville is accepting applications for police

| officers. You must be at least 21, possess a high school

diploma or GED, possess a valid driver's license, have a
good moral character, no convictions for a felony, Uomes-
tic violence or driving under the influence and able to pass
the Mississippi Law Enforcement Officers Training Acad

emy. Full qualifications can be obtained at che Ruleville
Police Department.

The City of Ruleville is accepting applications for police
dispatchers. You must be 21 years of age, possess a high

*| school diploma or GED, have 2 good moral character, no

convictions for a felony, domestic violence and be able to
become certified by Mississippi Board of Minimum Stan
dards for Emergency Telecommunications, Full qualifica-

tions can be obtained at the Ruleville Police Department.

 

 

    

_etter

spirit and send in your letters to Santa
Each letter will be featured in our
special Christmas edition on
December 23rdl
Don’t forget to include your name and
age on the letter.

Al letters must be received by December
0 be print
to be printed.
Email to: sandyhite@pressregister.com

Bring or mail letters to address below

Press Register *
Case 3:21-cv-00032-KHJ-MTP

trash as they could
germinate and grow.

Please call the Coahoma
County Extension Service
at 662-624-3070 prior to
dropping off seeds with
Extension personnel at
504 East Second Street, in
Clarksdale. Please do not
leave the seeds outside
or unattended.

If unable to drop off
seeds at the local MSU
Extension Office,
residents can continue to
contact the Mississippl
Department of
Agriculture and
Commerce’s Bureau of
Plant Industry by
phoning (662) 325-3390
for further instructions.

For readers outside of
Coahoma County, to
www.extension.msstate.e
du/county-offices to find
an MSU Extension Office
near you.

” eg Alc
Sires fimre ts A SINCE THe

Document 1-1 Filed 01/15/21 Page 63 of 64

  

% % >. 94% 8 6:06PM

Hey Kids! Get into the Christmas
spirit and send in your letters to Sant
Each letter wil be featured in our
special Christmas edition on
December 23rd!
Don’t forget to include your name and
age on the letter.

ist be received by December | 4th

{ printed
to be prints
Email to: sandyhite@pressregister.com

Bring yor mail letters to address below

128 E. 2nd St. * Clarksdale, MS 38614
“For Special Delivery”

  

EilikePage \@ Send Message

whew presaregisterce

~_» Clarksdale Press Register &

  
  

o0k.com/ClarksdaleColleg

3h-@
Lat thi 1 tie o
som brati
i Like = Comment e> Share
~. Clarksdale Press Register ©

fe:

Prepare for
power outages
with a Generac

home standby
generator

SCHEDULE YOUR FREE IN-HOME

*

obs

ee of

eee et oe
Case 3:21-cv-00032-KHJ-MTP Document 1-1 Filed 01/15/21 Page 64 of 64

Llootle
du/county-offices to find
an MSU Extension Office

near you.

    
  
 
 
 
     

Gifts « Floral * ‘loys

OPEN HOUSE
November 19th

Gifts, Pottery, T-Shirts, Children Clathing, Flowers,
Candles, Furniture, Children Toys and Much More!

Christmas bows & ribbon available for your decorating needs.

 

Start Your Delfa Christmas af Della Creations!
217 Delta Ave., Clarksdale * 662.902.4431

 

0 Comments Sort by Newest ¥

 
 
  

ay

sell
bi ull

 

| Welcome to SOUNDS AROUND TOWN — some VIRTUAL and some PUBLIC! Plearo
| help us have more music. For PUBLIC shows Clean up. Socially distance. Wear
| oa. Note limited attendances. #VsithiSReiponsibly.
| Definitions for calendar betows: CAT
| VIRTUAL « Strictly live-streaming; closed to public; watch via HEAB
| LivetromCiarksdiale.org (uniess noted otherwise below)

+ “PUBLIC - Live, in-person music open to the public (but not live-streamed).

“PUBLIC/VIRTUAL" - Watch online OR in-person.
| Wednesday, 11/11
| 6pm - PUBLIC - Collective Sond Book Club with “So You Want To Talk
| About Roce” at Collective Seed & Supply (145 Delta Ave,
- pe ATUAL - Clerksdale Collaborations presents Lucious Spiller
i sar live-streaming on Lucci Spiller Facebook page.

    

  

 

| weil
| Thursday, 11/12
| > 5:30pm - PUBLIC - Open Mic Night at Griot Arts (282 Sunflower Ave)
| 2:30pm . VIRTUAL « Luciout f ktroams Itve matinee from home
| fon Lucci Spiller Facebook pa:

- 7pm - VIRTUAL/PUBLIC - Jam Night hosted by Stan Street & Friends at
| Hambone Gallary (111 €. Ind $t).

 

 

 

 

1@ Like 1 Comment -» Share

x » Clarksdale Press Register ©

My
power outages
with a Generac
home standby
elites Lc) g

SCHEDULE YOUR FREE IN-HOME
ASSESSMENT TODAY!

844-316-8630

FREE

PO oleate Rica
pe alr

Offer valid August 24, 2020 - December 31, 2020

roar alicle np viicln
Te ACR S Eels lier

ee eee el lea ss

OPINION:

 

Editorial: Mississippi's new college bd
! coaches Vi .

M

   
   

 

ly is last in everyt

 

for its.. READ MORE.

LETTER: Action needed to deal with ‘
crisis in nursing homes

FLOYD INGRAM: Politics is a contact
sport

Floyd Ingram: Our homeless problem

FLOYD INGRAM: Are you Clarksdale
proud?

FLOYD INGRAM: Comet, Earthquake,
Plague

 

 

Whether You're In The Market To Buy Or Scll,
Callus Today 662.627.4126

 

mF oe

. ML qtee
